Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims are objected to because of the following informalities:  
Claim 4, line 2 “the locked position the handle”. The examiner interprets “the locked position the handle” to be “the locked position, the handle”.
Claim 7, line 2 “the locked position the latch crank”. The examiner interprets “the locked position the latch crank” to be “the locked position, the latch crank”.
Pg. 7, claim 14, line 1 “the locked position the handle”. The examiner interprets “the locked position the handle” to be “the locked position, the handle”.
Claim 17, line 2 “comprises ÷ positioning”. “comprises ÷ positioning” should read “comprises positioning”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
s 1-6 and 9-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Richard B. Odell et al. (US-5305969-A), hereinafter Odell

Regarding claim 1, 
A door lock apparatus (20) comprising:
a first shaft (42) having a first longitudinal centerline (fig. 2; centerline along handle shaft 42); 
a member (111) connected to the first shaft (fig. 5A) 
a handle (40) connected to the first shaft (42) via the member (111), wherein the handle is movable via rotation of the first shaft between a locked position (fig. 5; closed sate) and an unlocked position (fig. 13; open state);
a first cam (106) that extends from the handle (figs.2, 5-5A);
a second shaft (112) having a second longitudinal centerline (figs. 2, 5-5A, 13; centerline along trunnion 112); 
a latch crank (115) connected to the second shaft (figs. 2, 5-5A, and 13); 
a second cam (118) that extends from the latch crank (figs. 5-5A); 
a linkage (114, 110 collectively) connected between the latch crank and the member (figs. 5-5A and 13);

wherein when the handle is in the locked position, the first cam is positioned adjacent to the second cam to prevent rotation of the second shaft [figs. 5, 5A; at the closed position, the locking surface 126 of lock cam 106 abuts locking arm bearing 118 to prevent movement of the locking arm 115 and the cam follower 108 around trunnion 112],

wherein when the handle is in the unlocked position, the first cam is positioned away from the second cam to enable the second shaft to rotate (fig. 13; the doors’ opening sequence forces the cam locking surface 126 to un-block the locking arm 115 forcing the rotation of locking arm bearing towards the dwell surface 120 and the lifting bearing 118 towards the lifting surface 121 and then the hold open surface 122).

Regarding claim 2, 
The door lock apparatus of claim 1, wherein the latch crank pivots about the second longitudinal centerline as it moves between a closed position (fig. 5-5A; bearings 118 contacts the dwell surface 120 and the locking surface 126 respectively) and an opened position (fig. 13; locking arm bearing 118 of arm 115 contacts the dwell surface 120 while the lifting bearing 118 of arm 114 contacts the hold open surface 122), and wherein the handle pivots about the first longitudinal centerline as it moves between the locked position and the unlocked position (figs. 5-5A and 13; Col. 15, line 67 to Col. 17-line 23).

Regarding claim 3, 
The door lock apparatus of claim 2, wherein, when the handle moves from the locked position to the unlocked position, the handle pivots about the first longitudinal centerline in a first direction (fig. 13; upward rotation of the handle).

Regarding claim 4, 
The door lock apparatus of claim 3, wherein when the handle moves from the unlocked position to the locked position the handle pivots about the first longitudinal centerline in a second direction (figs. 5-5A and 13; downward rotation of the handle) opposite the first direction (fig. 13). 

Regarding claim 5, 
The door lock apparatus of claim 4, wherein movement of the handle  from the locked position to the unlocked position pivots the latch crank about the second longitudinal centerline in a first direction (fig. 13; the cam follower bearing 118 rolls from the dwell surface 120 towards the direction of the lifting surface 121 as the cam follower locking arm 115 pivots around the trunnion 112 following upward motion of the handle 40 to open the door 22) after the movement of the handle has moved the first cam substantially past the second cam (figs. 13 and 5-5A; the follower bearing 118 and the lift-lock cam 106 are no longer in contact once the lifting arm bearing 118  passes over the hold open surface 122).

Regarding claim 6, 
The door lock apparatus of claim 5, wherein movement of the handle from the unlocked position to the locked position pivots the latch crank about the second longitudinal centerline in a second direction (figs. 5-5A and 13; the door 22 opening steps are reversed to achieve closing of the door by rotating the handle 40 downwards, the lift arm 114 is freed from the hold open surface 122, the lift lock cam 106 rotates against the cam follower locking arm 115, and the locking arm follower bearing rotates onto the locking surface 126).

Regarding claim 9,
A system (fig. 1; 20 and 22 collectively) for locking a door (22), the system comprising: 
a first shaft (42) having a first longitudinal centerline (fig. 2; centerline along handle shaft 42);
a member (111) connected to the first shaft (fig. 5A);
a handle (40) connected to the first shaft (42) via the member (111), wherein the handle is movable via rotation of the first shaft between a locked position (fig. 5; closed sate), and an unlocked position (fig. 13; open state);
a first protrusion (106) that extends from the handle (figs. 2 and 5-5A);
a second shaft (112) having a second longitudinal centerline (figs. 2, 5-5A, 13; centerline along trunnion 112); 
(115) connected to the second shaft (figs. 2, 5-5A, and 13); 
a second protrusion (118) that extends from the latch crank (figs. 5-5A); and 

a linkage (114, 110 collectively) connected between the latch crank and the member (figs. 5-5A and 13);
wherein the door is connected to the linkage [figs. 1-2, 5-5A, and 13; the latch lock mechanism 20 including the linkage (both of the lifting arm 114 and the drive link 110 collectively) are connected to the door 22];

wherein when the handle is in the locked position, the first protrusion is positioned adjacent to the second protrusion to prevent rotation of the second shaft (figs. 5, 5A; at the closed position, the locking surface 126 of lock cam 106 abuts locking arm bearing 118 to prevent movement of the locking arm 115 and the cam follower 108 around trunnion 112); and 5APPLICANT: THE BOEING COMPANY CONF NO.: 1323 ATTY. REF.: 19941.253US01 

wherein when the handle is in the unlocked position, the first protrusion is positioned away from the second protrusion to enable the second shaft to rotate (fig. 13; the doors’ opening sequence forces the cam locking surface 126 to un-block the locking arm 115 forcing the rotation of locking arm bearing towards the dwell surface 120 and the lifting bearing 118 towards the lifting surface 121 and then the hold open surface 122).

Regarding claim 10,
The system of claim 9, wherein the door is a passenger door (22) of an aircraft (fig.1; aircraft fuselage 26).

Regarding claim 11, 
The system of claim 10, wherein movement of the linkage and the latch crank opens the door (fig. 13; upward rotation of handle 40 pivots the locking arm 115 and the cam follower arm 114 away from the locking surface 126 and upwards respectively, forcing an upward motion of the drive link 110 and the door 22 leading to opening the door from its opening 24).

Regarding claim 12, 
The system of claim 11, wherein the handle in the locked position prevents movement of the linkage and the latch crank [figs. 5, 5A; at the handle 40 downward position, in the door closed state, the locking surface 126 abuts the locking arm bearing 118 and prevents the movement of the locking arm 115 and the cam follower 108, including the linkage (114, 110 collectively) around trunnion 112 ].

Regarding claim 13, 
The system of claim 12, wherein the latch crank pivots about the second longitudinal centerline as it moves between a closed position (fig. 5-5A; bearings 118 contacts the dwell surface 120 and the locking surface 126 respectively) and an open position (fig. 13; locking arm bearing 118 of arm 115 contacts the dwell surface 120 while the lifting bearing 118 of arm 114 contacts the hold open surface 122), and wherein the handle pivots about the first longitudinal centerline as it moves between the locked position and the unlocked position (figs. 5-5A and 13; Col. 15, line 67 to Col. 17-line 23).

Regarding claim 14, 
The system of claim 13, wherein when the handle moves from the locked position to the unlocked position, the handle pivots about the first longitudinal centerline in a first direction (fig. 13; upward rotation of the handle), and
(figs. 5-5A and 13; downward rotation of the handle) opposite the first direction (fig. 13). 

Regarding claim 15, 
The system of claim 14, wherein movement of the handle from the locked position to the unlocked position pivots the latch crank about the second longitudinal centerline in a first direction (fig. 13; the cam follower bearing 118 rolls from the dwell surface 120 towards the direction of the lifting surface 121 as the cam follower locking arm 115 pivots around the trunnion 112 following upward motion of the handle 40 to open the door 22) after the movement of the handle has moved the first protrusion substantially past the second protrusion (fig. 13; the follower bearing 118 and the lift-lock cam 106 are no longer in contact once the lifting arm bearing 118  passes over the hold open surface 122), and

wherein movement of the handle from the unlocked position to the locked position pivots the latch crank about the second longitudinal centerline in a second direction (figs. 5-5A and 13; the door 22 opening steps are reversed to achieve closing of the door by rotating the handle 40 downwards, the lift arm 114 is freed from the hold open surface 122, the lift lock cam 106 rotates against the cam follower locking arm 115, and the locking arm follower bearing rotates onto the locking surface 126).

Regarding claim 16, 
A method for selectively locking and unlocking a door (22), the method comprising steps of:
coupling a handle (40) to a first shaft (42) via a member (111), the handle being rotatable about a first longitudinal centerline (fig. 2; centerline along handle shaft 42) of the first shaft between a locked position (fig. 5; closed sate) and an unlocked position (fig. 13; open state);
(115) to a second shaft (112), the latch crank being rotatable about a second longitudinal centerline (centerline along trunnion 112) of the second shaft (figs. 1-2, 5-5A, and 13; the locking arm 115 is pivotally mounted to the trunnion 112);

coupling a linkage (114, 110 collectively) between the latch crank and the member (figs. 5-5A and 13);

coupling the linkage to the door (figs. 1-2, 5-5A, and 13; the latch lock mechanism 20 including the linkage (114, 110 collectively) are mounted to the door 22), wherein movement of the linkage opens and closes the door (figs. 5-5A and 13; upward rotation of handle 40 pivots the locking arm 115 and the cam follower arm 114 away from the locking surface 126 and upwards respectively, forcing an upward motion of the drive link 110 and the door 22 leading to opening the door from its opening 24, while rotating the handle downwards reverses the movement of the latch locks’ (20) mechanical components which leads to closing the door); and

preventing rotation of the latch crank about the second longitudinal centerline of the second shaft when the handle is in the locked position [figs. 5, 5A; at the handle 40 downward position, in the door closed state, the locking surface 126 abuts the locking arm bearing 118 and prevents the movement of the locking arm 115 and the cam follower 108, including the linkage (114, 110 collectively) around trunnion 112 ].

Regarding claim 17,
The method of claim 16, wherein the step of preventing rotation of the latch crank further comprises positioning a first protrusion (106) on the handle adjacent to a second protrusion (118) on the latch crank when the handle is in the locked position (figs. 1-2, 5-5A; and 13; the lift-lock cam 106 and locking arm roller bearing 118 pivot to be next to each other at the locking surface 126 once the door 22 is closed and the handle 40 is at its downward position).

Regarding claim 18, 
The method of claim 17, wherein the handle is configured to move the first protrusion away from the second protrusion as the handle rotates from the locked position to the unlocked position (figs. 5-5A and 13; the doors’ opening sequence forces the cam locking surface 126 to un-block the locking arm bearing from rotating away from locking surface 126 towards the dwell surface 120 while the lifting arm bearing 118 and the lock cam 106 are no longer in contact once the lifting arm bearing 118  passes over the hold open surface 122).

Regarding claim 19, 
The method of claim 18, wherein the latch crank is configured to rotate about the second longitudinal centerline of the second shaft from a closed position (fig. 5-5A; bearings 118 contacts the dwell surface 120 and the locking surface 126 respectively) to an opened position (fig. 13; locking arm bearing 118 of arm 115 contacts the dwell surface 120 while the lifting bearing 118 of arm 114 contacts the hold open surface 122) after the first protrusion moves away from the second protrusion (figs. 5-5A and 13; while moving the handle upwards to open the door, the locking surface 126 of the locking cam 106 pivots away from the locking arm bearing 118, while the locking arm 115 pivots around trunnion 112).

Regarding claim 20, 
The method of claim 19, wherein rotation of the latch crank from the closed position to the opened position moves the linkage to open the door (fig. 13; while the door 22 is closed and the handle 40 is positioned downwards, rotating the handle 40 upwards from the closed position to the open position unblocks the locking arm 115 to pivot away from the locking surface 126, pivoting the lifting arm 114 with its drive link 110 upwards, and initiate the upward movement of the door 22  that enables the door to move out from opening 24).
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowably subject matter:

Regarding claim 7, 
Although, the prior art of record, including Richard B. Odell et al. (US-5305969-A) and Jean Bokalot et al. (FR-2686568-A1), teach the following claimed structural limitations “a door lock apparatus”, “handle”, “unlocked position”, “locked position”, and the “latch crank”. But the prior art made of record, including Richard B. Odell et al. (US-5305969-A) and Jean Bokalot et al. (FR-2686568-A1), fail to teach the structural interaction “the latch crank reaches the closed position before the handle reaches the locked position”. The examiner can find no motivation to combine or modify the references of record without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.
Claim 8 is allowed due to depending on an allowably claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Donald R. Noble (US-5031863-A) teaches an upwardly and outwardly opening, plug-type emergency exit hatch located over the wing of an aircraft. The invention provides for the automatically opening of the emergency exit hatch after being unlatched without the need to manually handle the latch.
Tschechne Herbert (FR-2772338-A1) teaches an operating device for an aircraft passenger door, including a locking installation and a locking control installation. The invention saves weight and space of the airplane door.
Remi Crozier et al. (CN-111287583-A) teaches a system for latching and locking of an aircraft door. The system reduces the need for latch fittings that are mounted around the fuselage door which in turn reduces the assembly time during the manufacturing process.
Irwin G. Baker (US-3791073-A) teaches an aircraft door and a hinge assembly. The invention provides for a door that can be easily installed and replaced, adjustable in several direction, pressure seals to the airframe on a relatively noncomplex seal plane, and conforms to the shape of the door without the need for substantial inward movement during the opening procedure.
J. Bokalot et al. (FR-2686568-A1) teaches an aircraft door locking mechanism including a door handle connected to a shaft via cams. the invention allows for the release of aircraft internal pressure before opening the aircraft door and limits the pressurization of the aircraft as long as the door is not completely closed and locked.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675